The offense is manslaughter, and the punishment is two years in the penitentiary.
The killing grew out of an assault which is alleged to have been made by the deceased on the young daughter of the appellant. The court submitted the case on the issues of murder and manslaughter; no charge on self-defense or other justification was given or asked, and the failure to so submit any such issue was not excepted to by appellant, and no complaint is made with reference thereto.
There are no bills of exceptions in the record and no special charges offered and refused. There are various exceptions to the court's charge. The appellant's own testimony, however, shows beyond dispute that he was guilty of manslaughter, and in view of the fact that he was given the minimum punishment *Page 61 
for this offense, we are not called upon to review the alleged errors in the court's charge in submitting this issue to the jury as an incorrect charge on this subject could not have possibly injured him in this case. Nunos v. State,124 S.W. 941.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.
                    ON MOTION FOR REHEARING.